Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2018-003
Release Date: 8/3/2018
CC:INTL
POSTN-119796-18
UILC:

482.11-08, 482.11-10, 482.11-12

date:

July 26, 2018

to:

from:

Third Party Communication: None
Date of Communication: Not Applicable

Jennifer Best
Director, Treaty and Transfer Pricing Operations
(Large Business & International)
Marjorie Rollinson
Associate Chief Counsel
(International)
Kenneth Wood
Deputy Associate Chief Counsel
(International)

subject:

Multiple RAB Shares and Subsequent PCTs
This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
ISSUES
1.
Whether a taxpayer may determine and apply different reasonably anticipated
benefit (“RAB”) shares with respect to separate cost pools under a single cost sharing
arrangement (“CSA”).
2.
Whether a taxpayer may determine and apply a RAB share solely for the
purpose of calculating platform contribution transaction (“PCT”) payments (“PCT
Payments”) with respect to a particular subsequent PCT that is different from the RAB
share used by the taxpayer to calculate cost sharing transaction (“CST”) payments
(“CST Payments”) under the CSA (or the same cost pool under a single CSA) that
includes such PCT.

POSTN-119796-18

2

CONCLUSIONS
1.
It may be appropriate in certain situations for controlled participants to use two or
more RAB shares with respect to two or more discrete lines of research and
development (“R&D”) under a single CSA. For this purpose, key considerations include
whether R&D projects within the scope of the CSA Activity are, in fact, sufficiently
different such that the anticipated benefits, cost pools, and platform contributions within
each project can be collectively and accurately accounted for (separate from those of
the other projects), and whether determination and application of multiple RAB shares is
a more reliable basis for determining RAB shares than using a single RAB share for all
projects.
2.
It may be appropriate in certain situations for controlled participants to use a
separate RAB share to determine PCT Payments with respect to a subsequent PCT
that is different from a RAB share that had been applied to calculate the CST Payments
under the CSA (or the same cost pool under a single CSA) that includes that
subsequent PCT. For this purpose, key considerations include whether determination
and application of such separate RAB share is a more reliable basis for determining
RAB shares than using the same RAB share for the subsequent PCT and the CST
Payments under such CSA or cost pool. However, going forward, it must also be
determined whether it would be more reliable to determine a blended RAB share (taking
into account the impact of the subsequent PCT on the existing RAB share) to be applied
to the CST Payments, or to establish a separate cost pool that includes only the IDCs
related to the R&D project that includes the subsequently contributed platform
contribution to which the separate RAB share will also be applied.
FACTS
You requested legal advice regarding the recurring issue of whether the cost
sharing regulations in § 1.482-7 prohibit the use of multiple RAB shares within a single
CSA. Your request arose specifically in response to a case in which a taxpayer
determined an arm’s length price for a subsequent PCT1 that was a different percentage
(of an acquisition price) than the RAB share used to determine current CSTs.
LAW AND ANALYSIS
I. The cost sharing regulations – RAB Shares and PCTs
Under a CSA, cost sharing participants share the costs and risks of developing
1

A subsequent PCT is a PCT that occurs subsequent to the inception of the CSA. See generally Treas.
Reg. § 1.482-7(b)(1)(ii) and (g)(2)(viii)(A).

POSTN-119796-18

3

intangibles by engaging in CSTs, resulting in CST Payments that are required to be
determined by reference to RAB shares. Treas. Reg. § 1.482-7(a)(1), (b) (first
sentence), and (g)(1). For this purpose, “reasonably anticipated benefits” are defined
as:
the benefits that reasonably may be anticipated to be derived from
exploiting cost shared intangibles. For purposes of this definition,
benefits mean the sum of additional revenue generated, plus cost
savings, minus any cost increases from exploiting cost shared
intangibles.
Treas. Reg. § 1.482-7(j)(1)(i).
“RAB share” is defined as follows:
A controlled participant’s share of reasonably anticipated
benefits is equal to its reasonably anticipated benefits divided by
the sum of the reasonably anticipated benefits, as defined in
paragraph (j)(1)(i) of this section, of all the controlled participants.
RAB shares must be updated to account for changes in economic
conditions, the business operations and practices of the participants,
and the ongoing development of intangibles under the CSA. For
purposes of determining RAB shares at any given time, reasonably
anticipated benefits must be estimated over the entire period, past
and future, of exploitation of the cost shared intangibles, and must
reflect appropriate updates to take into account the most reliable
data regarding past and projected future results available at such
time. RAB shares determined for a particular purpose shall not be
further updated for that purpose based on information not available
at the time that determination needed to be made. For example,
RAB shares determined in order to determine IDC shares for a
particular taxable year (as set forth in paragraphs (b)(1)(i) and (d)(4)
of this section) shall not be recomputed based on information not
available at that time. Similarly, RAB shares determined for the
purpose of using a particular method such as the acquisition price
method (as set forth in paragraph (g)(5)(ii) of this section) to evaluate
the arm's length amount charged in a PCT shall not be recomputed
based on information not available at the date of that PCT. However,
nothing in this paragraph (e)(1)(i) shall limit the Commissioner's
use of subsequently available information for purposes of its
allocation determinations in accordance with the provisions of
paragraph (i) (Allocations by the Commissioner in connection with
a CSA) of this section.
Treas. Reg. § 1.482-7(e)(1)(i).

POSTN-119796-18

4

The regulations further explain:
A controlled participant’s RAB share must be determined
by using the most reliable estimate. In determining which of two
or more available estimates is most reliable, the quality of the data
and assumptions used in the analysis must be taken into account,
consistent with §1.482-1(c)(2)(ii) (Data and assumptions). Thus,
the reliability of an estimate will depend largely on the completeness
and accuracy of the data, the soundness of the assumptions, and
the relative effects of particular deficiencies in data or assumptions
on different estimates. If two estimates are equally reliable, no
adjustment should be made based on differences between the
estimates. The following factors will be particularly relevant in
determining the reliability of an estimate of RAB shares:
(A) The basis used for measuring benefits, as described
in paragraph (e)(2)(ii) of this section.
(B) The projections used to estimate benefits, as described
in paragraph (e)(2)(iii) of this section.
Treas. Reg. § 1.482-7(e)(1)(ii).
For this purpose, RAB “must be measured on a basis that is consistent for all”
cost sharing participants. Treas. Reg. § 1.482-7(e)(2)(i). Such basis may be either
“direct” or “indirect.” Id. Examples of indirect bases include, but are not limited to, (1)
units used, produced, or sold; (2) sales; and (3) operating profit. Treas. Reg. § 1.4827(e)(2)(ii).
Units used, produced or sold will generally provide a more reliable measure of
anticipated benefit to the extent that each controlled participant is expected to have a
similar increase in net profit or decrease in net loss attributable to the covered
intangibles per unit of the item or items used, produced, or sold. Similarly, sales by
each controlled participant in the business activities in which covered intangibles are
exploited will generally provide a more reliable measure to the extent that each
controlled participant is expected to have a similar increase in net profit or decrease in
net loss attributable to covered intangibles per dollar of sales. Further, operating profit of
each controlled participant from the activities in which covered intangibles are exploited
will generally provide a more reliable measure to the extent that such profit is largely
attributable to the use of covered intangibles, or if the share of profits attributable to the
use of covered intangibles is expected to be similar for each controlled participant.
Other bases for measuring anticipated benefits may, in some circumstances, be
appropriate, but only to the extent that there is expected to be a reasonably identifiable

POSTN-119796-18

5

relationship between the basis of measurement used and additional income generated
or costs saved by the use of covered intangibles. The regulations do not describe direct
bases for measuring RAB.
RAB shares are, inherently, a forward-looking, projections-based concept:
The reliability of an estimate of RAB shares also depends
upon the reliability of projections used in making the estimate.
Projections required for this purpose generally include a determination
of the time period between the inception of the research and
development activities under the CSA and the receipt of benefits,
a projection of the time over which benefits will be received, and
a projection of the benefits anticipated for each year in which it is
anticipated that the cost shared intangible will generate benefits.
A projection of the relevant basis for measuring anticipated benefits
may require a projection of the factors that underlie it. For example,
a projection of operating profits may require a projection of sales,
cost of sales, operating expenses, and other factors that affect
operating profits. If it is anticipated that there will be significant
variation among controlled participants in the timing of their receipt
of benefits, and consequently benefit shares are expected to vary
significantly over the years in which benefits will be received, it
normally will be necessary to use the present value of the projected
benefits to reliably determine RAB shares. . . .
Treas. Reg. § 1.482-7(e)(2)(iii)(A).
If a controlled participant makes a platform contribution to a CSA, arm’s length
compensation must be paid to that controlled participant. The regulations define
“platform contribution” as follows:
A platform contribution is any resource, capability, or right that a controlled
participant has developed, maintained, or acquired externally to the intangible
development activity (whether prior to or during the course of the CSA) that is
reasonably anticipated to contribute to developing cost shared intangibles. The
determination whether a resource, capability, or right is reasonably anticipated to
contribute to developing cost shared intangibles is ongoing and based on the
best available information. Therefore, a resource, capability, or right reasonably
determined not to be a platform contribution as of an earlier point in time, may be
reasonably determined to be a platform contribution at a later point in time. The
PCT obligation regarding a resource or capability or right once determined to be
a platform contribution does not terminate merely because it may later be
determined that such resource or capability or right has not contributed, and no
longer is reasonably anticipated to contribute, to developing cost shared
intangibles. Notwithstanding the other provisions of this paragraph (c), platform

POSTN-119796-18

6

contributions do not include rights in land or depreciable tangible property, and
do not include rights in other resources acquired by IDCs. See paragraph (d)(1)
of this section.
Treas. Reg. § 1.482-7(c)(1).
The arm’s length amount due for PCTs is “determined under the method or
methods applicable under the other section or sections of the section 482 regulations,
as supplemented by paragraph (g) of this section.” Treas. Reg. § 1.482-7(a)(2). CSA
participants “must enter into a PCT as of the earliest date on or after the CSA is entered
into on which a platform contribution is reasonably anticipated to contribute to
developing cost shared intangibles.” Treas. Reg. § 1.482-7(b)(3). Treas. Reg.
§ 1.482-7(g) provides guidance regarding transfer pricing methods applicable to PCTs.
Each such method
will yield a value for the compensation obligation of each PCT Payor
consistent with the product of the combined pre-tax value to all
controlled participants of the platform contribution that is the subject
of the PCT and the PCT Payor’s RAB share.
Treas. Reg. § 1.482-7(g)(1).
Cost sharing participants generally may choose the form of PCT Payments as
fixed (including spread over a period of time), contingent, or a combination of both,
“provided that such form and period of payment are consistent with an arm’s length
charge as of the date of the PCT.” Treas. Reg. § 1.482-7(h)(2)(i).
The regulations contain specific guidance with respect to PCTs that occur after a
CSA has gone into effect (“subsequent PCTs”):
The date of a PCT may occur subsequent to the inception
of the CSA. For example, an intangible initially developed outside
the IDA may only subsequently become a platform contribution
because that later time is the earliest date on which it is reasonably
anticipated to contribute to developing cost shared intangibles within
the IDA. In such case, the date of the PCT, and the analysis of the
arm’s length amount charged in the subsequent PCT, is as of such
later time.
Treas. Reg. § 1.482-7(g)(2)(viii)(A). For this purpose,
the determination of the arm’s length amount charged, respectively,
in the prior and subsequent PCTs must be coordinated in a manner
that provides the most reliable measure of an arm’s length result.

POSTN-119796-18

7

In some circumstances, a subsequent PCT may be reliably evaluated
independently of other PCTs, as may be possible for example, under
the acquisition price method. In other circumstances, the results of
prior and subsequent PCTs may be interrelated and so a subsequent
PCT may be most reliably evaluated under the residual profit split
method of paragraph (g)(7) of this section.
Treas. Reg. § 1.482-7(g)(2)(viii)(B).
II. Discussion
A. Issue 1
As the name suggests, RAB shares are based on future benefits expected to
result from the activity of developing and exploiting cost shared intangibles (“CSA
Activity”). Treas. Reg. § 1.482-7(e)(1)(i) and (j)(1)(i). For this purpose, future benefits
“must be estimated over the entire period, past and future, of exploitation of the cost
shared intangibles and must reflect appropriate updates to take into account the most
reliable data regarding past and projected future results available at such time.” Treas.
Reg. § 1.482-7(e)(1)(i). Accordingly, when controlled participants determine their RAB
shares upon the formation of a CSA, they must estimate their RAB into the future over
the entire expected duration of the CSA Activity (i.e., the period of developing and
exploiting cost shared intangibles) and they must periodically review and update those
RAB shares to reflect new information, changing conditions, and actual past results.
Such updates by controlled participants apply prospectively. Treas. Reg. § 1.4827(e)(1)(i).2
A controlled participant’s RAB share must be determined by using the most
reliable estimate of RAB. Treas. Reg. § 1.482-7(e)(1)(ii). This rule is consistent with the
arm’s length standard, which requires use of the best method – “the method that, under
the facts and circumstances, provides the most reliable measure of an arm’s length
result.” Treas. Reg. § 1.482-1(c)(1). Whether that requires the use of a single RAB
share for all costs covered by a single CSA, or instead requires two or more RAB
shares applicable to two or more discrete cost pools covered by a single CSA, will
depend on the facts and circumstances. Specifically, there should be a single RAB
share if RAB are most reliably estimated on the basis of a single RAB share, and there
should be two or more RAB shares if RAB are most reliably estimated with respect to
separate cost pools (and their associated platform contributions) on different bases.
Accordingly, the Internal Revenue Service may determine in a particular situation that a
2

We note that the requirement that taxpayers apply RAB share updates prospectively does not prevent
the Internal Revenue Service from making adjustments to correct unreliably determined RAB shares
retroactively. Treas. Reg. § 1.482-7(e)(1)(i) (“However, nothing in this paragraph (e)(1)(i) shall limit the
Commissioner’s use of subsequently available information for purposes of its allocation determinations in
accordance with the provisions of paragraph (i) (Allocations by the Commissioner in connection with a
CSA) of this section.”).

POSTN-119796-18

8

taxpayer that used a single RAB share for all costs under a single CSA should have
used more than one RAB share for separate cost pools, and may determine in another
situation that a taxpayer that used more than one RAB share for separate cost pools
under a single CSA should have used a single RAB share for those pools collectively.
B. Issue 2
The regulations regarding subsequent PCTs explain that whether a subsequent
PCT should be evaluated separately or in combination with prior PCTs depends on
which approach provides the most reliable measure of an arm’s length result. Treas.
Reg. § 1.482-7(g)(2)(viii)(B). That guidance does not specifically address the interrelationship of RAB shares and subsequent PCTs.
When a platform contribution is made to an existing CSA (for example, intangible
property is acquired by a controlled participant after the inception of the CSA and is
required to be contributed in a PCT to the CSA for further development), an arm’s
length amount must be paid to the contributing controlled participant by the other
controlled participant(s). The platform contribution may relate to the current CSA
Activity or expand the scope of that activity. The RAB expected to be derived from the
platform contribution may come from existing product lines covered by the current CSA
Activity, or from new product lines that do not currently exist (in which case there would
be no correlation between existing RAB shares and the arm’s length price for the
subsequent PCT), or both. Accordingly, a separate determination must be made in
each case as to whether the method used to determine the arm’s length amount to be
paid for a subsequent PCT should take into account the method used to determine
current RAB shares. In addition, after a subsequent PCT has been entered into, the
determination of appropriate RAB shares for intangible development costs that will be
incurred going forward must be determined for the IDA connected with each PCT upon
which a separate RAB share was determined. As in the case of Issue 1, above, a key
consideration is whether the use of one (or more) RAB shares within a single CSA will
provide a more (or less) reliable result under the facts and circumstances.
III. Illustrative examples
Example 1. USP, a US company, wholly owns foreign subsidiary, FS. USP and FS
are participants in a CSA (“CSA 1”) under which they share IDCs based on their
respective RAB, using projected revenues as a measure of benefit. After the CSA
Start Date, USP acquires a new product line as a result of a corporate acquisition.
The corporation (a US corporation with a wholly owned foreign subsidiary) acquired
by USP had an existing CSA (“CSA 2”). CSA 2 also uses projected revenues as the
most reliable measure of benefits. The new consolidated group retains both
CSAs. No new platform contribution is made to either CSA, and the CSA
participants remain the same. The RAB measure of revenues is unchanged, with
each separate CSA retaining the same RABs as before the acquisition.

POSTN-119796-18

9

Example 2. Assume the same facts as in Example 1, except that CSA 2 is merged
into CSA 1. Two separate RAB shares are retained, such that segmented financial
data for IDCs related to the separate product lines is required for each separate RAB
share calculation. The participants stay the same as under the original CSAs, so
there is no change in participation requiring compensation under Treas. Reg.
§ 1.482-7(f). Projected revenues, separately estimated for each product line,
continue to be used as the most reliable measure of reasonably anticipated benefit
for each product line.
Example 3. Assume the same facts as in Example 1, except that RAB shares for
CSA 2 are calculated using operating profit as the most reliable measure of
reasonably anticipated benefits. Accordingly, projected revenues will be used as the
most reliable measure of RAB for CSA 1, and projected operating profits will be used
as the most reliable measure of RAB for CSA 2, and these measures will be applied
to segmented IDCs for each CSA to calculate separate RAB shares.
Example 4. The facts are the same as in Example 1, except that, rather than
acquiring a US corporation, USP acquires new worldwide rights to intangible
property (“IP”) from an unrelated party. The IP will be further developed to create a
new product line that will be sold by USP and FS. USP contributes the IP to the
CSA, and the arm’s length price of the PCT is determined based on an analysis of
the projected US versus non-US discounted cash flows. A single RAB share going
forward may be based on a blended projected benefit calculation covering the old
product lines and the new product line. Alternatively, one RAB share may be used
for the old product lines and another RAB share may be used for the new product
line if that provides a more reliable measure of RAB. To demonstrate that using two
RAB shares provides a more reliable measure of RAB than one RAB share, the
taxpayer must demonstrate that: (1) none of the future IDA for the old product line
will overlap with or be used in the new product line IDA; (2) none of the future IDA
for the new product line will overlap with or be used in the old product line IDA; and
(3) reliable segmented financial data can be provided for the old product line and the
new line, including the separate IDCs for each product line.
Please call Matthew A. Nieters of the Office of Associate Chief Counsel (International)
at (202) 317-6939 if you have any further questions.
By: _____________________________
Marjorie Rollinson
Associate Chief Counsel (International)

